Greenblott, J. (concurring).
I concur with the majority in reasoning and result. However, I urge as a further ground for reversal, that the antiquated rule that a general release to one tort-feasor Avithout reservation creates a bar to an action for damages against another tort-feasor, arising from the same injury, be abolished in this State. We should not blindly follow an archaic rule which no longer has any basis in fact or law. As Oliver Wendell Holmes said: “It is revolting to have no better reason for a rule of law than that so it was laid down in the time of Henry IV. It is still more revolting if the grounds upon which it was laid down have vanished long *360since, and the rule simply persists from blind imitation of the past.” (The Path of the Law, 10 Harv. L. Rev. 457, 469 [1897].)
This rule has come under strong attack by the courts, State Legislatures and legal authorities. Although, in its most recent consideration of the rule, the New York Court of Appeals (Derby v. Prewitt, 12 N Y 2d 100) did not find it necessary to consider the common-law rule for it found that the taxicab driver and physician had not acted in concert nor contributed concurrently to the same wrong and were hence not joint tortfeasors, nevertheless, references to the many attacks upon the rule and dicta seem to me to imply disapproval of the rule.
Other jurisdictions have attempted to prevent the hardships caused by the common-law rule. The Legislatures of 19 States have enacted the Uniform Contribution Among Tort-feasors Act of which the Pennsylvania statute is typical: “A release by the injured person of one joint tortfeasor, whether before or after judgment, does not discharge the other tortfeasors unless the release so provides, but reduces the claim against the other tortfeasors in the amount of the consideration paid for the release or in any amount or proportion by which the release provides that the total claim shall be reduced if greater than the consideration paid.” (Pa. Stat. Ann., tit. 12, § 2085.)
The courts of many other jurisdictions have also abrogated the common-law rule. For example, in Breen v. Peck (28 N. J. 351, 356) the court stated: “ The rule was evolved when metaphysics rather than justice was the dominant factor and obviously tends to defeat the fair expectations and intentions of the parties to the release; it may be noted that all but one of the continental legal systems have flatly rejected it.”
The text writers have joined the attack on the common-law rule. Dean Prosser states: “The only desirable rule would seem to be that a plaintiff should never be compelled to surrender his cause of action against any wrongdoer unless he has intentionally done so, or unless he has received such full compensation that he is no longer entitled to maintain it. If the statutes are taken into account, this is now the rule actually applied in some two-thirds of the American jurisdictions.” (Prosser, Law of Torts [3d ed.], .§ 46, p. 272.)
Williston points out: ‘ ‘ The clear trend of the law is to hold that an agreement releasing one joint tortfeasor must be construed in accordance with the intention of the parties. It is generally agreed that if the document shows on its face that it was not the intention of the injured party to relinquish his claim against the other joint tortfeasors, as where he expressly *361reserves his right of action against them or when it appears that the payment he received was not accepted as full satisfaction, it will be regarded as a covenant not to sue, no matter what its form.” (2 Williston, Law of Contracts [3d ed.], § 338A.)
The reasons for the rule were succinctly stated by now Chief Judge Fuld in Derby v. Prewitt (12 N Y 2d 100, 105, supra): ‘1 The ancient rule, on the contrary, rests upon two grounds: the first, that the injury resulting from the joint action of the wrongdoers is a single injury and constitutes basis for a single cause of action * * * the second, that it must be presumed that a settlement with one of the joint tortfeasors represents a full satisfaction of the entire claim and that any further recovery would involve double compensation for the same injury. ’ ’
The two reasons for the rule have no application to modern day circumstances. That there may be but a single cause of action or that the settlement presumes full satisfaction of a claim, ignores the realities of the situation and the intent of the parties. The jury should be permitted to determine what constitutes full satisfaction of a claim and the nonsettling tortfeasor should be entitled only to a credit of the amount received by the plaintiff.
I would hope that the ancient rule will be laid to rest in this State and in its place the rule be adopted that an agreement releasing one joint tort-feasor must be construed in accordance with the intention of the parties by the trier of the facts upon trial.